Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 1 of 16




           EXHIBIT A
          Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 2 of 16




                     MUTUAL NON-DISCLOSURE
                            NON-DISCLOSURE AGREEMENT
        This Mutual Non-Disclosure Agreement (this "Agreement")
                                                   "Agreemenf') is made as of the _20_ _ day
of __March
   _March___, 2014_, between Poynt Co., a Delaware corporation, whose address is 260
Homer ave, Suite 201, Palo Alto, CA 94301, and _Whizz Systems, Inc.__· _,, a
  CA_ _ _ _ _ _ _ (corporation
_CA                      (corporation or individual),
                                         individual). whose address is _3240
                                                                         3240 Scott Blvd, Santa
           95054_____
Clara, CA 95054                                                        -

       The above named parties desire to begin discussions regarding a business opportunity of
mutual interest (the "Business Purpose"). In connection with such discussions, the parties    partit~s
recognize that there is a need to disclose to each other certain confidential information to be used
only for the Business Purpose and to protect such confidential information from unauthorized use
and disclosure.

       In consideration of the other party's
                                     party' s disclosure of such confidential information, each party
agrees as follows:
          follows:

        1.      For purposes of this Agreement, "confidential   Information" means any technical or
                                                 "Confidential l11formatio11"
business information disclosed by one party to the other party that: (i) if disclosed in writing, is
marked "confidential" or "proprietary" at the time of such disclosure; (ii) if disclosed orally, is
identified as "confidential" or "proprietary" at the time of such disclosure, and is summarized in a
writing sent by the disclosing party to the receiving party within thirty (30)
                                                                            (3Q) days after any such
disclosure; or (iii) under the circumstances, a person exercising reasonable business judgment
would understand to be confidential or proprietary.

        2.      Each party agrees: (i) to maintain the other party's Confidential Information in strict
                        disc1ose such Confidential Information to any third parties; and (iii) not to use
confidence; (ii) not to disclose
any such Confidential Information for any purpose except for the    the Business Purpose. Each party
may disclose the Confidential Information of the other party to its employees and consultants who
have a bona fide need to know such Confidential Information for the Business Purpose, but solely to
the extent necessary to pursue the Business Purpose and for no other purpose; provided that each
such employee and consultant first executes a written agreement (or is otherwise already bound by a
written agreement) that contains use and nondisclosure restrictions at least as protective of the other
party'ss Confidential Information as those set forth in this Agreement. The provisions of this
party'
Section 2 will not restrict a party from disclosing the other party's Confidential Information to the
                                                      that the party required to make such a disclosure
extent required by any law or regulation; provided that
uses reasonable efforts to give the other party reasonable advance notice of of such required disclosure
in order to enable the other party to prevent or limit such disclosure.

       3.       The receiving party's obligations in Section 2 will not apply to the extent any
Con fidential
Confidential  Informati on:
              Information:

               (i)    is now or hereafter becomes generally known or available to the public,
                                                                                      public.
through no act or omission on the part of the receiving party;

                (ii)   was known, without restriction as to use or disclosure,
                                                                   disc1osure, by the receiving party
prior to receiving such information from the disclosing party;




                                                   1
       Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 3 of 16




                (iii) is is rightfully acquired by the receiving party from a third party who has
                                                                                              h.is the
right to disclose it and who provides it without restriction as to use or disclosure; or

               (iv)   is independently developed by the receiving party without access to any
Confidential
Confidential Information of the disclosing party.

        4.     Upon
               Upon: the disclosing party's request, the receiving party will promptly return to the
disclosing party ·all tangible items and embodiments containing or consisting of the disclosing
party's Confidential Information and all copies thereof (including electronic copies) and provide the
disclosfog party with a written officer's certificate certifying the receiving party's compliance with
disclosing
the foregoing obligation.

        5.     All Confidential Information remains the sole and exclusive property of the
disclosing party. Each party acknowledges and agrees that nothing in this Agreement will be
construed as granting any rights to the receiving party, by license or otherwise, in or to any
Confidential Information of the disclosing party, or any patent, copyright or other   othe,r intellectual
property or proprietary rights of the disclosing party, except as specified in this Agreement.

     6.    ALL CONFIDENTIAL INFORMATION IS PROVIDED BY THE DISCLOSING
PARTY "AS IS."

         7.      Each party acknowledges that the unauthorized use or disclosure of the disclosing
party's Confidential Information would cause       the disclosing party to incur irreparable harm and
                                            cause-the
significant damages,
             damages,. the degree of which may be difficult to ascertain. Accordingly, each party
agrees that
        tbat the disclosing party will have the right to obtain immediate equitable relief to enjoin any
unauthorized use or disclosure of its Confidential Information, in addition to any other rights and
remedies that it may have at law or otherwise.

        8.
        8..    This Agreement will be construed, interpreted, and applied in accordance with the
internal laws of the State of California (excluding its body of
                           ofCali(olJlia                     oflaw                        oflaw).
                                                                law controlling conflicts of law). This
Agreement is the complete and exclusive statement regarding the subject matter
                                                                             matter_of this Agreement
and supersedes all prior agreements, understandings and communications, oral or written, ·between
                                                                                               between
the parties regarding the subject matter of this Agreement. Neither party may assign this
Agreement, in whole or in part, without the other party's prior written consent, and any attempted
assignment without such consent will be void.

        9.      This Agreement will commence on the date first set forth above and will remain in
effect
effe¢t for five (5) years from the date of the last disclosure of Confidential Information by either
party, at which time it will terminate.
                             terminate;

                                    [SIGNATURE PAGE FOLLOWS)
                                                    FOLLOWS]




                                                   2
         Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 4 of 16




        IN WITNESS WHEREOF, the parties hereto have executed .this           this Mutual Non-
Disclosure Agreement by their duly authorized officers or representatives as of the date first set
forth above.
forth above.                                                                      ·     ·    ·     ·



POYNTCO.:
POYNT CO.:                                           COMPANY
                                                     COMPANY or INDIVIDUAL:

Signature:                                           Signature:
                 I

Name:           tZ J/eerrvoth   de1-
                       r:'r\O\h dez.                 Name:          Muhammad Irfan
                                                                             lrfan

Title:               Vf                              Title:         President




         [SIGNATURE PAGE TO POYNT CO. MUTUAL
         !SIGNATURE                   M .UTUAL NON-DISCLOSURE AGREEMENT]
Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 5 of 16




           EXHIBIT B
 SOUGHT TO BE SEALED IN ITS ENTIRETY
Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 6 of 16




           EXHIBIT C
 SOUGHT TO BE SEALED IN ITS ENTIRETY
Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 7 of 16




           EXHIBIT D
 SOUGHT TO BE SEALED IN ITS ENTIRETY
Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 8 of 16




           EXHIBIT E
          Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 9 of 16

                                                                                                                 SILICON VALLEY
                                                                                                                     ANN ARBOR
                                                                                                                         BEIJING

GD
G!:>   GUNDERSON
       G U N DE R SON DETTMER
                      D ET TM ER
                                                                                                                         BOSTON
                                                                                                                    LOS ANGELES
                                                                                                                       NEW YORK
                                                                                                                      SAN DIEGO
                                                                                                                 SAN FRANCISCO




 July 20, 2016

 VIA EMAIL & FEDEX

 Innowi Inc.
 Attn: Zia Hasnain
 Chief Executive Officer
 3240 Scott Blvd.
 Santa Clara, CA 95054

 RE: Your Continuing Legal Obligations to Poynt Co.

 Dear Mr. Hasnain:

 Our firm represents Poynt Co. (the "Company"). We are writing (i) to remind you of your continuing
 legal obligations to the Company, (ii) to warn you of the consequences if you violate any such
 obligations, (iii) to demand that you not use or disclose any of the Company's confidential information or
 derivatives thereof, and (iv) to demand that you cease using or disclosing the Company's name,
 trademark, and/or any reference to your relationship with the Company. Violations of these obligations or
 improper use or disclosure of the Company's confidential information can expose you, as well as anyone
 who induces or aides and abets you, to liability pursuant to trademark and copyright infringement claims
 as well as various state and federal laws of the United States, including without limitation the California
 Uniform Trade Secrets Act and California Unfair Competition Law.

                                                       The Agreement

 You signed a confidential business terms sheet agreement, dated June 2, 2014 (the "Agreement), which
 obligates you to (i) keep the Agreement confidential and (ii) assign the Company "all IP associated with
 and derived as a result of this project". During your performance under the Agreement, you were given
 access to the Company's confidential information, which included (without limitation) information about
 the Company's technology, its business plans, as well as information and materials based on and derived
 from the Company's confidential information. The Company has reason to believe that you may be
 misusing such confidential information.

 The value of this confidential information is derived from it not being known outside of the Company and
 its service providers. As such, maintaining the confidentiality of this confidential information is important
 to the Company. As part of the Company's continuing efforts to protect its confidential information, this
 letter is meant to put you on notice that you may not use or disclose any of the Company's confidential
 information, or any information and materials based on and derived from the Company's confidential
 information, in any of your current or future endeavors.

 In addition to the obligations you owe the Company under the Agreement, any confidential, proprietary,
 and trade secret information of the Company (e.g., information developed pursuant to the Agreement) is
 the property of the Company and cannot legally be used or disclosed by you to the competitive
 disadvantage of the Company.

                       GUNDERSON DETTMER STOUGH VILLENEUVE FRANKLIN & HACHIGIAN, LLP
                    1200 SEAPORT BOULEVARD, REDWOOD CITY, CA 94063 / PHONE: 650.321.2400
                                                                            650.321 .2400 / FAX: 650.321.2800
                                                                                                 650.321 .2800
        Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 10 of 16


Zia Hasnain
July 20, 2016
Page 2

We expect that you will abide by the law and your obligations to the Company and, if you are currently in
violation of such obligations, immediately cease any such activities. The Company intends to diligently
monitor your compliance and, should it learn that you are in violation of your obligations, it reserves the
right to take any and all measures (at law and in equity) against your company necessary to protect the
Company's rights and itself from economic harm, including the right to recover the full amount of its
damages resulting from your actions.

                                        Company's Name and Trademark

Also, it has come to the Company's attention that: (i) you are referencing the Company's name,
trademarks, and your relationship to the Company in your business pursuits; and (ii) you may be
interfering with the Company's business relations by making unsubstantiated claims about the
Company's products and services. As such, the Company demands that you immediately cease and desist
any use of the Company's name, trademarks, and/or your relationship with the Company.

                                             Written Confirmation
                                                     Corifirmation

No later than July 25th, 2016, the Company requires that you provide it with written confirmation of: (i)
your understanding of these matters; (ii) you having not used or disclosed the Company's confidential
information for any purpose; (iii) your willingness and intent to comply with the Agreement and
applicable laws; and (iv) your assurance that you will cease using the Company's name, trademarks, or
any reference to your relationship with the Company and will cease making unsubstantiated claims about
the Company's products and services.

You may contact me directly by return mail, by email at ibirbach@gundencom,
                                                            jbirbach@gunder.com, or by phone at 1-650-
463-5492. This correspondence should not be construed as a waiver of rights, an offer of settlement or
reliance on any specific facts or legal theories. The Company reserves all of its rights and remedies under
applicable law.


Sincerely,


Je~                -,o:;::---\-"'-A-A



Cc: Osama Bedier
Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 11 of 16




            EXHIBIT F
Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 12 of 16


                               INVENTUSLAW
                                   The Global Technology Law Firm



               2600 El Camino Real, Suite 415 | Palo Alto, CA 94306 | tel 650.843.0988 | fax 650.618.0488



August 8, 2016
                                                                                          Christopher L. Tinen
                                                                                                 650.843.0988
                                                                                 christopher@inventuslaw.com

VIA EMAIL ONLY

Jesse Birbach
Gunderson Dettmer
jbirbach@gunder.com

Dear Mr. Birbach:

As you know, our firm is legal counsel to Innowi Inc. (“Innowi”). Please let this
correspondence serve as a response to your letter of July 20, 2016 sent on behalf of
Poynt Co. (“Poynt”).

On behalf of Innowi, we can confirm the following:

    x   Innowi is not using or disclosing any of Poynt’s confidential information or
        any materials based on or derived from Poynt’s confidential information.

    x   Innowi is not using or disclosing any confidential, proprietary, or trade secret
        information of Poynt developed under the Agreement.

    x   Innowi will cease and desist the use or reference, if any, of the Company’s
        name, trademarks or relationship with Poynt in connection with its business.

    x   Innowi denies interfering with Poynt’s business relations

If you have any further questions, please do not hesitate to contact me directly.

Nothing in this correspondence shall be construed as a waiver of rights, an offer of
settlement or reliance on any specific facts or legal theories. Innowi reserves all of its
rights and remedies available under applicable law.

                                                                     Very truly yours,


                                                                          DomSigned by:




                                                                          FB69.31270BDB4AE.

                                                                     Christopher L. Tinen
                                                                     Inventus Law, Inc.




www.inventuslaw.com
Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 13 of 16




               EXHIBIT G
                   Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 14 of 16




From: Zia H [mailto:zia@whizzsystems.com]
Sent: Monday, May 19, 2014 11:40 AM
To: Afshin Rezayee; Robert Hernandez; Haipeng Yan
Cc: Elie Massabki
Subject: RE: Email Introductions




Sure I will send it out to today.

Can we set up the call tomorrow.




Sent via the Samsung GALAXY S®4, an AT&T 4G LTE smartphone




-------- Original message --------

From: Afshin Rezayee

Date:05/19/2014 8:01 AM (GMT-08:00)

To: Robert Hernandez ,Haipeng Yan ,Zia H

Cc: Elie Massabki

Subject: RE: Email Introductions



Hi Robert. Thanks for the intro.



Hi Zia,



Nice to e-meet you. I have attached Kili’s standard mNDA template. Please review/sign and send me a signed softcopy.
Let’s set up a call after the NDA is executed.
                                                             1
                Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 15 of 16



Best regards,



-Afshin




Afshin Rezayee, Ph.D.

Founder and Co-CEO

Kili Technology Corporation (www.kili.ca)

4101 Yonge St, Suite 710

Toronto, ON M2P 1N6

Email: afshin@kili.ca

Phone: +1 647 247-1681 X1001

Cellphone: +1 416 419-0259

Fax: +1 416 981-7228




This e-mail message (including attachments, if any) is intended for the use of the individual or entity to which it is
addressed and may contain information that is privileged, proprietary, confidential and exempt from disclosure. If you
are not the intended recipient, be advised that any dissemination, distribution, copying or use of this communication,
its contents, or any attachment is strictly prohibited. If you have received this communication in error, please notify the
sender and erase this e-mail message and any copies of it immediately.




From: Robert Hernandez [mailto:robert@poynt.co]
Sent: Friday, May 16, 2014 11:26 PM
To: Afshin Rezayee; Haipeng Yan; Zia H
Cc: Elie Massabki
Subject: Email Introductions

                                                            2
             Case 5:18-cv-05814-BLF Document 52-1 Filed 03/25/19 Page 16 of 16



Hello Afshin and Hai...please meet Zia.
Zia, please meet Afshin and Hai.



Afshin, we are working with a local design team called Whizz Systems to develop our new product, and Zia is
leading the design team at Whizz. We'd like to have a meeting together with you sometime early next week,
by phone or in person if you happen to be in Silicon Valley, and it would be good to get an NDA in place
between Kili and Whizz before the meeting so that we can talk freely.

Zia has been introduced to Elie previously and may have started the NDA process with him. We'd like to
expedite the NDA process so that we can move forward with the design talks. Please connect with Zia to push
the NDA through and let us know your availability for a call next week.

Thank you for your support.

Regards,
Robert




                                                     3
